        Case 1:20-cv-00973-WBC Document 17 Filed 05/25/21 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

 CRAIG T., Jr.,

                           Plaintiff,

v.                                                     1:20-CV-0973
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    KENNETH HILLER, ESQ.
 Counsel for Plaintiff                                 ELIZABETH HAUNGS, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            ANDREEA LECHLEITNER, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

       The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 16.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.     RELEVANT BACKGROUND
        Case 1:20-cv-00973-WBC Document 17 Filed 05/25/21 Page 2 of 10




       A.     Factual Background

       Plaintiff was born in 1990. (T. 69.) He completed the 10th grade. (T. 186.)

Generally, Plaintiff’s alleged disability consists of epilepsy/seizures, fatigue, and

headaches. (T. 71.) His alleged disability onset date is April 19, 2017. (T. 69.) His

past relevant work consists of housekeeping/laundry. (T. 22.)

       B.     Procedural History

       On May 11, 2017, Plaintiff applied for Supplemental Security Income (“SSI”)

under Title XVI of the Social Security Act. (T. 69.) Plaintiff’s application was initially

denied, after which he timely requested a hearing before an Administrative Law Judge

(“the ALJ”). On March 15, 2019, Plaintiff appeared before the ALJ, Paul Gregor. (T. 37-

68.) On August 2, 2019 a supplemental hearing was held at which Plaintiff did not

personally appear but was represented by counsel. (T. 29-36.) On August 29, 2019,

ALJ Gregor issued a written decision finding Plaintiff not disabled under the Social

Security Act. (T. 12-28.) On May 27, 2020, the Appeals Council (“AC”) denied

Plaintiff’s request for review, rendering the ALJ’s decision the final decision of the

Commissioner. (T. 1-6.) Thereafter, Plaintiff timely sought judicial review in this Court.

       C.     The ALJ’s Decision

       Generally, in his decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 17-23.) First, the ALJ found Plaintiff had not engaged in

substantial gainful activity since May 11, 2017. (T. 17.) Second, the ALJ found Plaintiff

had the severe impairment of epileptic seizure disorder. (Id.) Third, the ALJ found

Plaintiff did not have an impairment that meets or medically equals one of the listed

impairments located in 20 C.F.R. Part 404, Subpart P, Appendix. 1. (T. 18.) Fourth, the



                                              2
        Case 1:20-cv-00973-WBC Document 17 Filed 05/25/21 Page 3 of 10




ALJ found Plaintiff had the residual functional capacity (“RFC”) to perform a full range of

work at all exertional levels but with the following non-exertional limitations: no exposure

to unprotected heights or moving mechanical parts, no operation of a motor vehicle and

frequent reaching in all directions with the left arm. (T. 19.) Fifth, the ALJ determined

Plaintiff was unable to perform past relevant work; however, there were jobs that existed

in significant numbers in the national economy Plaintiff could perform. (T. 22-23.)

II.    THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

       A.     Plaintiff’s Arguments

       Plaintiff makes one argument in support of his motion for judgment on the

pleadings. Plaintiff argues the ALJ failed to properly evaluate Plaintiff’s subjective

complaints. (Dkt. No. 13 at 6-9.) Plaintiff also filed a reply in which he relies on his

original briefing. (Dkt. No. 15.)

       B.     Defendant’s Arguments

       In response, Defendant makes one argument. Defendant argues the ALJ’s RFC

finding was supported by substantial evidence and reasonably did not include a

limitation in maintaining a schedule. (Dkt. No. 14 at 5-16.)

III.   RELEVANT LEGAL STANDARD

       A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,


                                              3
        Case 1:20-cv-00973-WBC Document 17 Filed 05/25/21 Page 4 of 10




817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],




                                             4
        Case 1:20-cv-00973-WBC Document 17 Filed 05/25/21 Page 5 of 10




even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R. §

416.920. The Supreme Court has recognized the validity of this sequential evaluation

process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The

five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing of Impairments; (4) based on a ‘residual
       functional capacity’ assessment, whether the claimant can perform any of
       his or her past relevant work despite the impairment; and (5) whether there
       are significant numbers of jobs in the national economy that the claimant
       can perform given the claimant's residual functional capacity, age,
       education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.    ANALYSIS

       Plaintiff argues the ALJ failed to discuss “observed post seizure symptoms” and

supporting evidence in the record that his post seizure symptoms interfere with his

ability to maintain a regular schedule. (Dkt. No. 13 at 6-9.) Plaintiff argues this error

was harmful because the inability to maintain a schedule, even for one day during the

probationary period, would render him disabled. (Id.)

       In formulating an RFC, the ALJ must take Plaintiff’s subjective complaints of pain

and limitations into account; however, the ALJ is “not required to accept the claimant's

subjective complaints without question; he may exercise discretion in weighing the


                                              5
         Case 1:20-cv-00973-WBC Document 17 Filed 05/25/21 Page 6 of 10




credibility of the claimant's testimony in light of the other evidence in the record.” Genier

v. Astrue, 606 F.3d 46, 49 (2d Cir.2010) (internal citations omitted).

        In evaluating Plaintiff’s symptoms and subjective complaint of pain, the ALJ must

employ a two-step analysis. See 20 C.F.R. § 416.929 1. First, the ALJ must determine

whether, based on the objective medical evidence, Plaintiff’s medical impairments

“could reasonably be expected to produce the pain or other symptoms alleged.” Id. §

416.929(a). Second, if the medical evidence establishes the existence of such

impairments, the ALJ must evaluate the intensity, persistence, and limiting effects of

those symptoms to determine the extent to which the symptoms limit Plaintiff’s ability to

do work. See id.

        At this second step, the ALJ must consider: (1) Plaintiff’s daily activities; (2) the

location, duration, frequency, and intensity of Plaintiff’s pain or other symptoms; (3)

precipitating and aggravating factors; (4) the type, dosage, effectiveness, and side

effects of any medication Plaintiff takes or has taken to relieve his pain or other

symptoms; (5) other treatment Plaintiff receives or has received to relieve his pain or

other symptoms; (6) any measures that Plaintiff takes or has taken to relieve his pain or

other symptoms; and (7) any other factors concerning Plaintiff’s functional limitations

and restrictions due to his pain or other symptoms. 20 C.F.R. § 416.929(c)(3)(i)-(vii).



   1    On January 18, 2017, the agency published final rules titled “Revisions to Rules Regarding the
Evaluation of Medical Evidence.” 82 Fed. Reg. 5844. These final rules were effective as of March 27,
2017. Some of the new final rules state that they apply only to applications/claims filed before March 27,
2017, or only to applications/claims filed on or after March 27, 2017. See, e.g., 20 C.F.R. § 416.927
(explaining how an adjudicator considers medical opinions for claims filed before March 27, 2017) and 20
C.F.R. § 416.920c (explaining how an adjudicator considers medical opinions for claims filed on or after
March 27, 2017); see also Notice of Proposed Rulemaking, 81 Fed. Reg. 62560, 62578 (Sept. 9, 2016)
(summarizing proposed implementation process). Here, Plaintiff filed his claim after March 27, 2017.
Thus, the 2017 revisions apply to this case.


                                                    6
        Case 1:20-cv-00973-WBC Document 17 Filed 05/25/21 Page 7 of 10




      Here, the ALJ concluded Plaintiff’s medically determinable impairment could

reasonably be expected to cause his alleged symptoms; however, his statements

concerning the intensity, persistence and limiting effects of those symptoms were not

entirely consistent with the medical evidence and other evidence in the record. (T. 19.)

      To be sure, as stated by Plaintiff, the ALJ did not specifically discuss notations

from a March 2017 emergency room visit observing symptoms which “may be a Todd’s

paralysis.” (Dkt. No. 13 at 8; T. 265.) However, “[a]n ALJ is not required to discuss in

depth every piece of evidence contained in the record, so long [as] the evidence of

record permits the Court to glean the rationale of an ALJ’s decision.” Cichocki v. Astrue,

729 F.3d 172, 178 n.3 (2d Cir. 2013) (quoting Mongeur v. Heckler, 722 F.2d 1033, 1040

(2d Cir.1983)).

      Further, although the ALJ did not specifically note observations of potential

“Todd’s paralysis,” the ALJ did discuss emergency treatment received in March 2017.

(T. 20.) The ALJ noted Plaintiff reported to the provider he had not taken his medication

for two days. (Id.) Indeed, the provider noted Plaintiff “most likely [had] a breakthrough

seizure due to medication noncompliance” and there was “no other recent illness to

induce a metabolic abnormality for cause of seizure.” (T. 266.)

      During his March 2017 emergency room visit a provider described Plaintiff’s

symptoms as “some very minor left-sided facial droop and tongue deviation to the right”

and “minor weakness in left upper extremity.” (Id.) At re-evaluation two hours later, the

provider noted Plaintiff’s symptoms were completely resolved. (T. 266.) Such objective

observations undermine Plaintiff’s testimony that symptoms from his seizure can last for

days. (T. 52.)



                                            7
        Case 1:20-cv-00973-WBC Document 17 Filed 05/25/21 Page 8 of 10




       In addition, the provider’s notation concerning possible “Todd’s paralysis,” relied,

in part, on Plaintiff’s own subjective complaints. The provider noted Plaintiff “says he

often has left-sided symptoms similar to this after a seizure.” (T. 265.) However, the

record does not contain any other complaints of left-sided paralysis or suggestion of

Todd’s paralysis. Therefore, Plaintiff’s assertion that this one-time observation of

“possible” Todd’s paralysis supports a finding that Plaintiff cannot maintain a regular

schedule, fails.

       In making his determination, the ALJ also reviewed Plaintiff’s treatment notes

and found they were inconsistent with Plaintiff’s subjective complaints. (T. 20-21.)

Indeed, despite observations of some post-seizure symptoms, such symptoms resolved

within hours, not days, and there were no additional observations of paralysis. Plaintiff

sought emergency room treatment in July 2016 complaining of a seizure. (T. 326.)

Plaintiff reported he “may have” missed a “few doses” of his seizure medication. (Id.)

Plaintiff stated he woke up “confused and sweaty” with a headache, which resolved.

(Id.) On examination, the provider observed Plaintiff was “sweating [and] slightly

lethargic.” (T. 327.) The provider further observed Plaintiff was in no apparent distress,

his extremities had normal range of motion, he had a normal gait, normal speech, and

full strength and sensation in his extremities. (Id.) At re-evaluation three hours later,

Plaintiff reported feeling improved and his mental status had returned to baseline. (T.

329.) Plaintiff again reported to the emergency room in July 2017 after having a

seizure. (T. 349.) He reported he did not take his seizure medication. (Id.) He stated

he woke up “nauseous and tired” and that is how he feels after a seizure. (Id.) On




                                             8
         Case 1:20-cv-00973-WBC Document 17 Filed 05/25/21 Page 9 of 10




examination the provider noted Plaintiff was awake, alert, and in no acute distress. (T.

350.)

        In addition to emergency room treatment observations, the ALJ relied on

objective observations by medical examiners in the record. On July 24, 2017, Plaintiff

underwent a consultative examination by David Brauer, M.D. (T. 275-277.) Plaintiff

reported to Dr. Brauer he only experienced seizures at night and typically had two per

month. (T. 275.) However, Plaintiff did not report to Dr. Brauer any symptoms other

than often biting his tongue. (Id.) Dr. Brauer opined Plaintiff had no exertional

limitations. (T. 277.) On January 25, 2018, Plaintiff saw Robert Glover, M.D., a

neurologist, for an initial evaluation and admitted that he had “spotty” medication

compliance, that he had a seizure only about once per month, that his seizures were

“[e]xclusively nocturnal,” and that their frequency lessened when he adhered to his

prescription medication regimen (T. 20-21, 285-287.) Plaintiff did not tell Dr. Glover that

after a seizure, he felt nauseous, confused, or tired. (T. 285.) While he reported that he

lost some jobs in the past, he stated that his job losses were related to “seizures [and]

marijuana.” (Id.) The ALJ properly concluded the medical opinion evidence in the

record did not support Plaintiff’s subjective complaints of disabling symptoms.

        In assessing Plaintiff’s subjective complaints, the ALJ properly relied on Plaintiff’s

daily activities, which he concluded did not support the alleged degree of disabling

symptoms. (T. 20-21.) Plaintiff reported he was able to cook, clean, do laundry, go

shopping, shower, dress, and watch television. (Id.) Plaintiff stated there were no

household chores he could not do. (T. 54.) Plaintiff was able to shop, care for his cat,

and occasionally go out with his three-year-old and three-month-old. (T. 55.) At his



                                               9
          Case 1:20-cv-00973-WBC Document 17 Filed 05/25/21 Page 10 of 10




hearing Plaintiff testified he was able to take public transportation. (T. 45.) Therefore,

the ALJ properly determined Plaintiff’s ability to perform a range of daily activities did

not support Plaintiff’s reports of disabling symptoms. See Yucekus v. Comm'r of Soc.

Sec., 829 F. App'x 553, 556 (2d Cir. 2020) (ALJ determination regarding plaintiff’s

subjective complaints was supported by plaintiff’s testimony that he can perform basic

daily tasks, such as dressing himself and grocery shopping).

          Considering the deferential standard of review and the ALJ’s thorough

assessment of Plaintiff’s subjective complaints in light of the evidence in the record, the

ALJ did not err in finding the limitations described by Plaintiff did not fully match the

medical records provided. Snyder v. Saul, 840 F. App'x 641, 644 (2d Cir. 2021) (relying

on Cage v. Comm'r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012) (describing a

reviewing court's role as deferring to the ALJ's resolution of conflicting evidence)); see

Meyer v. Comm'r of Soc. Sec., 794 F. App'x 23, 26 (2d Cir. 2019) (the ALJ’s credibility

determination merits deference).

ACCORDINGLY, it is

          ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 13) is

DENIED; and it is further

          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 14)

is GRANTED; and it is further

          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:          May 25, 2021



                                              10
